ORDER

PER CURIAM.
Antoin Johnson appeals from the decision of the Labor and Industrial Relations Commission (the Commission) denying her unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s decision is supported by substantial and competent evidence. Berwin v. Lindenwood Female College, 205 S.W.8d 291, 294 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for oúr decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).